Case 2:19-cv-00266-JRG Document 33 Filed 12/05/19 Page 1 of 6 PageID #: 1783



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

    INTERTRUST TECHNOLOGIES
    CORPORATION,

    Plaintiff,

            v.

    CINEMARK HOLDINGS, INC.,                          2:19-cv-00266-JRG (LEAD CASE)

    AMC ENTERTAINMENT HOLDINGS, INC.,                 2:19-cv-00265-JRG

    REGAL ENTERTAINMENT GROUP,                        2:19-cv-00267-JRG

    Defendants.


                                 DOCKET CONTROL ORDER

           In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

                 Date                                          Event

    January 4, 2021            *Jury Selection – 9:00 a.m. in Marshall, Texas before Judge
                               Rodney Gilstrap

    November 30, 2020          *Pretrial Conference – 9:00 a.m. in Marshall, Texas before Judge
                               Rodney Gilstrap

    November 23, 2020          *Notify Deputy Clerk in Charge regarding the date and time by
                               which juror questionnaires shall be presented to accompany by jury
                               summons if the Parties desire to avail themselves the benefit of using
                               juror questionnaires1




1
 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
Advance of Voir Dire.
Case 2:19-cv-00266-JRG Document 33 Filed 12/05/19 Page 2 of 6 PageID #: 1784




    November 23, 2020         *Notify Court of Agreements Reached During Meet and Confer

                              The parties are ordered to meet and confer on any outstanding
                              objections or motions in limine. The parties shall advise the Court
                              of any agreements reached no later than 1:00 p.m. three (3) business
                              days before the pretrial conference.

    November 23, 2020         *File Joint Pretrial Order, Joint Proposed Jury Instructions, Joint
                              Proposed Verdict Form, Responses to Motions in Limine, Updated
                              Exhibit Lists, Updated Witness Lists, and Updated Deposition
                              Designations

    November 16, 2020         *File Notice of Request for Daily Transcript or Real Time
                              Reporting.

                              If a daily transcript or real time reporting of court proceedings is
                              requested for trial, the party or parties making said request shall file
                              a notice with the Court and e-mail the Court Reporter, Shelly
                              Holmes, at shelly_holmes@txed.uscourts.gov.

    November 13, 2020         File Motions in Limine

                              The parties shall limit their motions in limine to issues that if
                              improperly introduced at trial would be so prejudicial that the Court
                              could not alleviate the prejudice by giving appropriate instructions
                              to the jury.

    November 13, 2020         Serve Objections to Rebuttal Pretrial Disclosures

    November 6, 2020          Serve Objections to Pretrial Disclosures; and Serve Rebuttal Pretrial
                              Disclosures

    October 23, 2020          Serve Pretrial Disclosures (Witness List, Deposition Designations,
                              and Exhibit List) by the Party with the Burden of Proof

    October 20, 2020          *Response to Dispositive Motions (including Daubert Motions).
                              Responses to dispositive motions that were filed prior to the
                              dispositive motion deadline, including Daubert Motions, shall be
                              due in accordance with Local Rule CV-7(e), not to exceed the
                              deadline as set forth in this Docket Control Order.2 Motions for
                              Summary Judgment shall comply with Local Rule CV-56.



2
 The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”


                                                -2-
Case 2:19-cv-00266-JRG Document 33 Filed 12/05/19 Page 3 of 6 PageID #: 1785




 October 5, 2020          *File Motions to Strike Expert Testimony (including Daubert
                          Motions)

                          No motion to strike expert testimony (including a Daubert motion)
                          may be filed after this date without leave of the Court.

 October 5, 2020          *File Dispositive Motions

                          No dispositive motion may be filed after this date without leave of
                          the Court.

                          Motions shall comply with Local Rule CV-56 and Local Rule CV-
                          7. Motions to extend page limits will only be granted in exceptional
                          circumstances. Exceptional circumstances require more than
                          agreement among the parties.

 September 21, 2020       Deadline to Complete Expert Discovery

 September 4, 2020        Serve Disclosures for Rebuttal Expert Witnesses

 August 14, 2020          Deadline to Complete Fact Discovery and File Motions to Compel
                          Discovery

 August 14, 2020          Serve Disclosures for Expert Witnesses by the Party with the Burden
                          of Proof

 July 10, 2020            Comply with P.R. 3-7 (Opinion of Counsel Defenses)

 June 16, 2020            *Claim Construction Hearing – 1:30 p.m. in Marshall, Texas before
                          Judge Rodney Gilstrap

 June 2, 2020             *Comply with P.R. 4-5(d) (Joint Claim Construction Chart)

 May 22, 2020             *Comply with P.R. 4-5(c) (Reply Claim Construction Brief)

 May 15, 2020             Comply with P.R. 4-5(b) (Responsive Claim Construction Brief)

 May 1, 2020              Comply with P.R. 4-5(a) (Opening Claim Construction Brief) and
                          Submit Technical Tutorials (if any)

                          Good cause must be shown to submit technical tutorials after the
                          deadline to comply with P.R. 4-5(a).



If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.



                                           -3-
Case 2:19-cv-00266-JRG Document 33 Filed 12/05/19 Page 4 of 6 PageID #: 1786




    May 8, 2020           Deadline to Substantially Complete Document Production and
                          Exchange Privilege Logs

                          Counsel are expected to make good faith efforts to produce all
                          required documents as soon as they are available and not wait until
                          the substantial completion deadline.

    April 22, 2020        Comply with P.R. 4-4 (Deadline to Complete Claim Construction
                          Discovery)

    April 14, 2020        File Response to Amended Pleadings

    March 31, 2020        *File Amended Pleadings

                          It is not necessary to seek leave of Court to amend pleadings prior to
                          this deadline unless the amendment seeks to assert additional
                          patents.

    April 3, 2020         Comply with P.R. 4-3 (Joint Claim Construction Statement)

    March 20, 2020        Comply with P.R. 4-2 (Exchange Preliminary Claim Constructions)

    March 6, 2020         Comply with P.R. 4-1 (Exchange Proposed Claim Terms)

    January 30, 2020      Comply with Standing Order Regarding Subject-Matter Eligibility
                          Contentions3

    January 30, 2020      Comply with P.R. 3-3 & 3-4 (Invalidity Contentions)

    December 11, 2019     *File Proposed Protective Order and Comply with Paragraphs 1 & 3
                          of the Discovery Order (Initial and Additional Disclosures)

                          The Proposed Protective Order shall be filed as a separate motion
                          with the caption indicating whether or not the proposed order is
                          opposed in any part.

    December 4, 2019      *File Proposed Docket Control Order and Proposed Discovery Order

                          The Proposed Docket Control Order and Proposed Discovery Order
                          shall be filed as separate motions with the caption indicating whether
                          or not the proposed order is opposed in any part.

    November 27, 2019     Join Additional Parties


3
 http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20R
e%20Subject%20Matter%20Eligibility%20Contentions%20.pdf



                                           -4-
Case 2:19-cv-00266-JRG Document 33 Filed 12/05/19 Page 5 of 6 PageID #: 1787




 November 6, 2019             Comply with P.R. 3-1 & 3-2 (Infringement Contentions)
(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                               ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be appropriate
for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
mediation within fourteen days of the issuance of the Court’s claim construction order. As a
part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
the Parties should set forth a brief statement of their competing positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies of
the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,



                                                -5-
   .
Case 2:19-cv-00266-JRG Document 33 Filed 12/05/19 Page 6 of 6 PageID #: 1788



the DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”


        So ORDERED and SIGNED this 5th day of December, 2019.




                                                             ____________________________________
                                                             RODNEY GILSTRAP
                                                             UNITED STATES DISTRICT JUDGE




                                                -6-
